MEMORANDUM **
Gary L. Chute appeals pro se the district court’s orders denying his Fed. R.Civ.P. 60(b) motion and his motion for sanctions. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of a motion under Fed.R.Civ.P. 60(b) and the denial of a motion for sanctions pursuant to Fed.R.Civ.P. 11. Foster v. Skinner, 70 F.3d 1084, 1087 (9th Cir.1995) (per curiam). We may affirm on any ground fairly supported by the record. Id. We affirm.
The district court properly exercised its discretion by denying Chute’s motions based on Chute’s unexplained failure to bring either motion until almost three years after the entry of judgment. See McKinney, v. Boyle, 447 F.2d 1091, 1093 (9th Cir. 1971) (holding that an unexplained delay in bringing a Rule 60(b) motion of more than four years is unreasonable); Brown v. Baden (In re Yagman), 796 F.2d 1165, 1182-84 (9th Cir.1986) (noting that the timeliness of a Rule 11 motion depends upon the peculiar circumstances of the case).
We deny Chute’s request for cost and fees pursuant to 11 U.S.C. § 362(h), because his action does not involve a violation of a stay. See Pinkstaff v. United States (In re Pinkstaff), 974 F.2d 113, 114-15 (9th Cir.1992).
Appellee’s request for sanctions under Fed. R.App. P. 38 is denied without prejudice because appellee failed to file a separate motion requesting sanctions. See Fed. R.App. P. 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.